Title: To Alexander Hamilton from Caleb Swan, 16 April 1800
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir,
            Philada. 16 April 1800
          
          Mr. Brooks waits on you in order to procure a Certificate of his having been detached on extra service to pay the Troops at and near Staunton. Mr Brooks considers his case as an extraordinary one and your Certificate seems to be necessary according to the 2d. Article of the regulations for extra allowances to officers, in order to enable the Secretary of War to exercise the Special discretion given him by the said 2d. Article.
          If I were entitled to give an opinion, it would be that Mr Brooks’s case is an extraordinary one, and I am well persuaded that the ordinary allowance will not reimburse him the Expenses incurred in this town. I have the honor to be Sir, Yr Obed Servt.
          
            C Swan PMG
          
          General Hamilton
        